
	

116 S2141 IS: SBIR Expansion and Accountability Act of 2019
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2141
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2019
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to supplement the reporting requirements applicable to the Small
			 Business Administration, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the SBIR Expansion and Accountability Act of 2019.
		2.Amendments to the Small Business Act
 (a)Goals of the SBIR programSection 9(a) of the Small Business Act (15 U.S.C. 638(a)) is amended by adding at the end the following: Additionally, it is the sense of Congress that the goals of the Small Business Innovation Research Program are to stimulate technological innovation, meet Federal research and development needs, foster and encourage participation in innovation and entrepreneurship by women and socially or economically disadvantaged individuals, and increase private-sector commercialization of innovations derived from Federal research and development funding..
 (b)Reporting requirementsSection 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended— (1)in paragraph (7)—
 (A)in subparagraph (F), by striking and at the end; (B)in subparagraph (G), by adding and at the end; and
 (C)by adding at the end the following:  (H)with respect to a Federal agency to which subsection (f)(1) or (n)(1) applies, whether the Federal agency has satisfied the requirement under each applicable subsection for the year covered by the report;;
 (2)in paragraph (8), by striking and at the end; (3)in paragraph (9), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (10)with respect to a Federal agency to which subsection (f)(1) or (n)(1) applies and that the Administration determines has not satisfied the requirement under either applicable subsection, require the head of that Federal agency to submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding why the Federal agency has not satisfied the requirement..
 (c)Additional resources for the Office of Investment and InnovationSection 9(mm) of the Small Business Act (15 U.S.C. 638(mm)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking paragraph (3) and inserting paragraphs (3) and (4);
 (2)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and (3)by inserting after paragraph (3) the following:
					
 (4)Transfer to Office of Investment and InnovationOf the amount that a Federal agency allocates for uses under paragraph (1), the agency shall transfer 5 percent of that amount to the Office of Investment and Innovation of the Administration, which the Office shall use to carry out the functions of the Office..
				3.Inclusion of Federal Aviation Administration in the Small Business Innovation Research Program and
			 Small Business Technology Transfer Program
 Section 40101(d)(2)(D) of title 49, United States Code, is amended to read as follows:  (D)The Small Business Act (15 U.S.C. 631 et seq.), except that—
 (i)section 9 of such Act (15 U.S.C. 638) shall apply; and (ii)all reasonable opportunities to be awarded contracts shall be provided to small business concerns and small business concerns owned and controlled by socially and economically disadvantaged individuals..